                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

ERIE INSURANCE EXCHANGE,                          :
as subrogee of WILLIAM and
MARIA WOZNIAK,                                    :   CIVIL ACTION NO. 3:CV-18-2126

                                                  :
           Plaintiff                                       (JUDGE MANNION)
                                                  :
                       v.
                                                  :
GREE USA, INC., et al.,
                                                  :
           Defendants

                                            ORDER

           In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

           1.          The motion to dismiss Erie’s complaint, (Doc. 1), for
                       improper service of process pursuant to Fed.R.Civ.P.
                       12(b)(5), filed by Gree China and Gree Hong Kong,
                       (Doc. 14), is DENIED IN ITS ENTIRETY.

           2.          Defendants Gree China and Gree Hong Kong are
                       directed to file their answer to Erie’s complaint on or
                       before April 12, 2019.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: March 28, 2019
18-2126-01-ORDER.wpd
